Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the applicant argument is persuasive and the closest prior art reference Johnson (5,264,761) discloses “lamp control module including a housing having a receptacle therein with a transformer winding wound around the inner walls of the receptacle in being operatively driven by a programmed microprocessor. The transformer winding of the module is further operative to be inductively coupled to a second transformer winding which is located within an on-off switch knob of a wall switch panel, and the second transformer winding is further connected to the gate electrode of an AC switch”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a load control system for controlling an amount of power delivered from a power source to an electrical load, the load control system comprising: a first device comprising: an actuator configured to receive an actuation; a radio frequency (RF) communication circuit configured to receive messages from a second device, the messages 

.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ESAYAS G YESHAW/Examiner, Art Unit 2836                                                                                                                                                                                                        
/ADI AMRANY/Primary Examiner, Art Unit 2836